19-31038-hcm Doc#13 Filed 12/05/19 Entered 12/05/19 11:47:27 Main Document Pg 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

   In Re:                                             §                  Case No. 19-31038-HCM
   SUPERIOR TLC HOME                                  §
      HEALTH CARE, LLC                                §
        Debtor                                        §                         Chapter 7

                            TRUSTEE'S OBJECTION TO CLAIM # 2 OF
                             LiftFund, Inc., WITH NOTICE THEREOF

           This is an objection to your claim in this bankruptcy case. This objection
           asks the Court to disallow (eliminate), reduce, or modify your claim as set
           forth in this objection. If you do not file a written response to this objection
           within 30 days from the date of mailing of this objection, the Court may
           disallow (eliminate), reduce, or modify your claim as set forth in this
           objection, without a hearing being held.

           Any response to this objection must explain your position and be timely filed
           with the United States Bankruptcy Clerk, Western District of Texas, 511 E.
           San Antonio Ave Rm 444 El Paso TX 79901. If a timely response is filed, the
           Court will then set a hearing on the objection and you will be provided with
           notice of the date, time, and place of the hearing. If you do not attend the
           hearing, the Court may decide that you do not oppose the objection to your
           claim.

           1.      Ronald Ingalls, Trustee, objects to the secured claim # 2 of LiftFund, Inc., in the

   amount of $9,717.21, filed on 10/01/2019, in the above styled case, for the reason that he has not

   administered and liquidated any property to which claimant’s lien attaches.

           2.      Upon information and belief, any collateral remaining when the case was filed is

   of inconsequential value, and has not been sold. The secured claim # 2 of LiftFund, Inc. should

   be allowed as a general unsecured claim, in the amount asserted in the proof of claim.

           WHEREFORE, PREMISES CONSIDERED, Ronald Ingalls, Trustee, prays that the

   secured claim # 2 of LiftFund, Inc., be allowed as a general unsecured claim, in the amount

   asserted in the proof of claim, and for other just relief.

                                                           Respectfully submitted,
19-31038-hcm Doc#13 Filed 12/05/19 Entered 12/05/19 11:47:27 Main Document Pg 2 of 2



                                                      /s/ Ronald Ingalls
                                                      Ronald Ingalls
                                                      CHAPTER 7 TRUSTEE
                                                      PO Box 2867
                                                      Fredericksburg, TX 78624-1927
                                                      Tel: (830) 321-0878
                                                      Fax: (830) 321-0913
                                                      Email: ron@ingallstrustee.com

                                  CERTIFICATE OF SERVICE

          The signature above certifies that a true and correct copy of the foregoing document has
   been served by first class, U.S. mail, postage prepaid on December 5, 2019, on:

       LiftFund, Inc.                                ERIC M. MARTINEZ
       c/o DUNN PLLC                                 MARTINEZ LAW FIRM
       405 Main Street Ste 836                       5601 MONTANA AVENUE STE A
       Houston, TX 77002                             EL PASO, TX 79925

       United States Trustee - EP12                  SUPERIOR TLC HOME HEALTH
       615 E Houston Ste 533                         CARE, LLC
       San Antonio, TX 78205-2055                    11500 Charles Boyle Pl.
                                                     El Paso, TX 79934


       LiftFund Inc.
       2007 W. Martin St
       San Antonio TX 78207
